            Case 1:21-cv-01003-GHW Document 5 Filed 02/09/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 2/9/2021
 ------------------------------------------------------------- X
                                                               :
 SOBEIDA M. RIVERA,                                            :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :             1:21-cv-01003-GHW
                              -against-                        :
                                                               :                  ORDER
 TOYOTA LEASE TRUST and ARLENI                                 :
 DELGADO TAVAREZ,                                              :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         This action was removed from the Supreme Court of the State of New York, County of

Bronx, on February 4, 2021. Dkt. No. 1. Pursuant to Fed. R. Civ. P. 81(c)(3), if any party wishes to

demand a jury trial in this matter, the demand must be served and filed no later than February 18,

2021. Additionally, counsel for Plaintiff is directed to promptly file a notice of appearance in this

case. Counsel for Defendants is directed to serve a copy of this order on Plaintiff, and to retain

proof of service.

         SO ORDERED.

Dated: February 8, 2021
                                                                   __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
